Judgment and order of the County Court of Nassau county reversed upon the law and the facts and new trial ordered, costs to abide the event. Plaintiff’s testimony was of such a quality as to raise a question of fact as to its truth, and the issues raised come within the scope of section 92 of the Negotiable Instruments Law and should, therefore, have been submitted to the jury. It was error for the trial court to rule that this testimony must be taken on its face value. Lazansky, P. J., Hagarty, Seeger, Carswell and Seudder, JJ., concur.